Exhibit 10.3

AMENDMENT TO

A S S U R A N T,   I N C.

R E S T R I C T E D   S T O C K   U N I T   AWARD   A G R E E M E N T

[2009][2010] Time-Based Award for Directors

THIS AMENDMENT to the Assurant, Inc. Restricted Stock Unit Award Agreement -
[2009][2010] Time-Based Award for Directors (the “Agreement”) dated as of
April 4, 2011, by and between Assurant, Inc., a Delaware corporation, (the
“Company”) and [                    ] (the “Participant”) is effective as of the
date hereof. Capitalized terms used herein but not defined shall have the
meaning as set forth in the Agreement or the Amended and Restated Assurant, Inc.
Long Term Equity Incentive Plan, as applicable.

1. Section 1(c) of the Agreement is amended in its entirety to read as follows:

(c) Forfeiture; Termination of Employment. Upon the Participant’s Termination of
Employment for any reason other than Retirement (as defined below), death or
Disability during the Restriction Period, all Restricted Stock Units still
subject to restriction shall be forfeited. Notwithstanding the foregoing,
(i) upon the Participant’s Termination of Employment during the Restriction
Period due to the Participant’s Retirement, the restrictions applicable to any
Restricted Stock Units shall immediately lapse, and such Restricted Stock Units
shall become free of all restrictions and become fully vested; and (ii) upon the
Participant’s Termination of Employment during the Restriction Period due to
death or Disability, the Participant shall vest in, and the Restricted Period
shall terminate with respect to, a number of Restricted Stock Units equal to the
excess, if any, of (A) the product of (x) the total number of Restricted Stock
Units and (y) a fraction, the numerator of which is the number of full months in
the Restriction Period from the Grant Date until the date of Termination of
Employment (provided that, for this purpose, the month in which the Grant Date
occurs shall be considered a full month) and the denominator of which is the
total number of months in the Restriction Period over (B) the number of
Restricted Stock Units that previously vested as of the Termination of
Employment without respect to this provision. For purposes of this Agreement,
employment with, or the performance of services for, the Company shall include
employment with, or the performance of services for, the Company’s Affiliates
and its successors. Nothing in this Agreement or the Plan shall confer upon the
Participant any right to continue in the employ of the Company or any of its
Affiliates, or to continue to perform services for the Company or any of its
Affiliates, or interfere in any way with the right of the Company or any such
Affiliates to terminate the Participant’s employment or performance of services
at any time. For purposes of this Agreement, “Retirement” shall mean the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) on or after the date on which the Participant has reached at least age
55 and completed at least 5 consecutive years of service on the Board.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Amendment to be executed on its behalf by a duly authorized officer.

 

ASSURANT, INC.

By:

 

Sylvia R. Wagner

Executive Vice President